Title: To Thomas Jefferson from Lucy Ludwell Paradise, 18 July 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear
London Margaret Street No. 15 CavendishSquare Saturday July the 18th. 1789

I received your affectionate and kind Letter of the 13th. on the 17th. the Day after the arrival of Mr. Paradise. His arrival gave Me an uneasiness for fear of an arrest, as the Deed is not yet finished. His appearance speaks the great care, your Excellency has done him the Honour to shew him. He is very sensible of it. He has Great reason so to be. For Myself, I look up to you, as to an Angel sent from Heaven, to see justice done Me, and my only Child. Indeed My Dear Sir the Moment I can say, the Debts are all paid, and I have an Hundred, or Two Pound in My Pocket clear, I shall begin to feel rest, as it will enable me, to shew My Gratitude to My Friends. All, I find, is in Confusion where you are, and without a better Head to set their government Right it will be worse. This Country trembles, when they even suppose that France will be as Free as themselves; because should they put their Funds upon the same plan as these here, this Country will feel it very severely. It will give a stab that no time can cure. I shall be sorry for it, But if it makes the People More Virtuous (altho, I find them better  then in the Countries I have seen) I shall be happy. I have just finished the Reign of Lewis the 14th. He knew by the advice of Madame de Maintenon how to be a King, but his obstanicy was so Great as often to hinder him from acting Right. God send peace all over France. Some of their Customs I like, that particularly which concerns Husbands and Wifes. They want the sincerity of us Americans. This Letter will be delivered to your Excellency, I hope by Count Soderini who is on this way to Venice. He is a Gentleman worthy to be known by Your Excellency. The wheather is very bad as it [ra]ins several times in a Day. The King is perfectly recovered. Dr. Bancroft appears not to be tired in his acts of Friendship. I wish this Gentleman was our Minister here. Think of Me when you are in Virginia and do Me one Great Favour which is to examine My Property nicely and let Me know what, I may always expect. I shall esteem it a favour if your Excellency will do me the Honour to present My affectionate Love to the Dear Miss Jeffersons, and My very best Compliments to Mr. Short. I beg you will be so good as to tell him I wish him to be as happy as his Heart Could wish. To Colo. Blagden and Lady I return them thanks for their kind attentions to Mr. Paradise, and My be[st] Compliments to them and all the Americans I knew, and all the other persons of my acquaintances. I have the Honour to be Dear Sir Your Excellencies Most Grateful Humble Servant and Affect. Friend,

L Paradise

